DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 8/22/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Claim Objections
Claims 6, 7 and 14 are objected to because of the following informalities:  
Regarding claims 6 and 7, “the lateral etching of a part of the dielectric spacer,” should be changed to “the lateral etching of the part of the dielectric spacer.”
Regarding claim 14, “a plurality of photoemitting diodes and/or a plurality of photoreceiving diodes” should be changed to “a plurality of the photoemitting diodes and/or a plurality of the photoreceiving diodes.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5-7, and 10, the limitation “the dielectric spacer” is unclear as to how it is related to the “at least one dielectric spacer,” recited in claim 1, in the instance where there is more than one dielectric spacer. 
Regarding claim 10, the limitation “the electrically conductive layer” is unclear as to how it is related to “the at least one electrically conductive layer,” recited previously in the claim, in the instance where there is more than one electrically conductive layer.
Regarding claim 11, the limitation “the electrically conductive material” is unclear as to how it is related to “the at least one electrically conductive material,” recited previously in the claim, in the instance where there is more than one electrically conductive material.
Regarding claims 11 and 12, the limitation “the first electrode” is unclear as to how it is related to “the at least one first electrode,” recited in claim 1, in the instance where there is more than one first electrode.
Regarding claim 12, the limitation “the photoemitting or photoreceiving diode,” is unclear as to how it is related to the “at least one photoemitting or photoreceiving diode,” recited in claim 1, in the instance where there is more than one photoemitting or photoreceiving diode.
Regarding claim 14, the limitation “the first electrodes” is unclear as to how it is related to “the at least one first electrode,” recited in claim 1. Specifically, it is unclear whether or not the claim further requires a plurality.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (WO 2017/068029, using US 2018/0315738 as English language equivalent; herein “Bono”) in view of Kawahara (US 2022/0157867; herein “Kawahara”).
Regarding claim 1, Bono discloses in Figs. 1A-I and related text a method for producing at least one photoemitting or photoreceiving diode, including at least:
- producing, on a first substrate (104, see [0070]), at least one stack comprising first and second layers (110 and 114, see [0071], [0074]) of semiconductor doped according to opposite conductivity types, and at least a third layer of intrinsic semiconductor (112, see [0073]) disposed between the first and second layers, the first layer being disposed between the first substrate and the third layer;
- etching trenches (see Fig. 1C) passing through the second and third layers (114 and 112 to form 122 and 120) and a first part of the first layer (first part of 110), surrounding remaining portions of the second and third layers and of the first part of the first layer, and such that bottom walls of the trenches are formed by a second part of the first layer disposed between the first part of the first layer and the first substrate;
- producing, in the trenches, at least one dielectric spacer (130, see [0088]) covering side walls of said remaining portions;
- etching extending the trenches (see Fig. 1D) through portions of the second part of the first layer not covered by the dielectric spacer, as far as the first substrate (104);
- producing, in the trenches, at least one first electrode (138/142, see [0092] and [0095]) in contact with lateral flanks of the second part of the first layer (see Fig. 1H).
Bono does not explicitly disclose 
- laterally etching a part of the dielectric spacer, exposing contact surfaces of the second part of the first layer;
- the at least one first electrode in contact with the contact surfaces of the second part of the first layer.
In the same field of endeavor, Kawahara teaches in Figs. 11-12, 21 a method for producing a photoreceiving device including  
- laterally etching a part of the dielectric spacer (109A, see [0162]), exposing contact surfaces of the second part of the first layer (horizontal surfaces of 104a, see Fig. 12 and [0165]);
- the at least one first electrode (122, see [0193]) in contact with the contact surfaces of the second part of the first layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bono by laterally etching a part of the dielectric spacer, exposing contact surfaces of the second part of the first layer and having the at least one first electrode in contact with the contact surfaces of the second part of the first layer, as taught by Kawahara, in order to provide improved electrical and mechanical contact due to increased contact surface area, and provide a low resistance contact (see [0193]).
Regarding claims 2-3, the combined method shows 
wherein the dielectric spacer (Bono: 130) has, before implementation of the lateral etching, an initial thickness greater than or equal to 1 µm (5nm to 1 µm, see [0087], which has overlapping end points);
wherein the part of the dielectric spacer removed during the lateral etching has a thickness of between 10 nm and an initial thickness of the spacer minus 10 nm (Kawahara: contact surface 108, e.g., 40 nm, see [0127], thus 40 nm of 109 removed which overlaps the claimed range).
Note that the ranges disclosed by Bono and Kawahara overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be a result effective variable affecting the dimensions of the trench for the electrode.  Thus, it would have been obvious to modify the method of Bono and Kawahara to have the thickness within the claimed range in order to achieve a desired profile for the trench etching and the resulting electrode in the trench, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 4, the combined method shows wherein the contact surfaces (Kawahara: horizontal surfaces of 104a) the second part of the first layer are perpendicular to the side walls of said remaining portions (Bono: vertical sidewalls of remaining portions).
Regarding claim 5, Bono further discloses between the production of the stack (see Fig. 1A) and the etching of the trenches through the second and third layers and the first part of the first layer (see Fig. 1C), the production of at least one etching mask (118, see [0079]) disposed on the stack and having a pattern corresponding to that of the trenches (see Fig. 1B), and wherein the dielectric spacer (130) is produced by also covering side walls of the etching mask.
Regarding claim 6, the combined method shows wherein the lateral etching of a part of the dielectric spacer is an isotropic etching (Kawahara: see [0162]).
Regarding claim 7, the combined device shows wherein the lateral etching of a part of the dielectric spacer is an isotropic etching (Kawahara: see [0162]), and wherein the etching mask (Bono: 118) includes at least one material that is at least partially etched during the lateral etching of a part of the dielectric spacer (Bono: see Fig. 1E and [0091]; note that 118 and 130 are both SiO2 and therefore will, in the combined method, both etch during the isotropic etching of the dielectric spacer).
Regarding claim 8, Bono further discloses wherein the dielectric spacer (130) includes SiO2 (see [0087]).
Regarding claim 10, the combined method shows 
- the stack further includes at least one electrically conductive layer (Bono: 115, see [0077]) such that the second (114) layer is disposed between the third layer (112) and the electrically conductive layer;
- the etched trenches pass through the electrically conductive layer and surround at least one remaining portion of the electrically conductive layer (119 remaining from 115, see Fig. 1C) forming a first part of a second electrode (see [0079]);
- the dielectric spacer covers (130) side walls of the first part of the second electrode (see Fig. 1C);
and further including, after the lateral etching of a part of the dielectric spacer, a step of producing a second part of the second electrode (forming layers 138/144, see Figs. 1F-H and [0092]-[0095]).
Note that the limitation “after the lateral etching of a part of the dielectric spacer, a step of producing a second part of the second electrode” is taught by the combination of the layers 138/140 being formed after the trench is completed, as shown by Bono, and the trench completion including the lateral etch as shown by Kawahara. 
Regarding claim 11, Bono further discloses wherein the production of the first electrode and of the second part of the second electrode includes at least:
- producing at least one opening (136, see Fig. 1E) through the stack and emerging on the first part of the second electrode (119);
- depositing at least one electrically conductive material (138/140, see [0092] and [0094]) in the opening and in the trenches;
- planarizing the electrically conductive material (see [0095]).
Regarding claim 12, Bono further discloses after the production of the first electrode and of the second part of the second electrode, a transfer of the photoemitting or photoreceiving diode onto an interconnection substrate (148, see [0100]) such that the first and second electrodes of the photoemitting or photoreceiving diode are electrically connected to the interconnection substrate (see [0100]), and then a step of removing the first substrate (see [0101]).
Regarding claim 13, Bono further discloses wherein the electrically conductive layer (115) is optically reflective (see [0077]).
Regarding claim 14, Bono ion view of Kawahara teach the method for producing an electronic device, including the implementation of a method according to claim 1 as outlined in the rejection of claim 1 above, and Bono further discloses wherein the steps performed form a plurality of photoemitting diodes and/or a plurality of photoreceiving diodes wherein the first electrodes of said diodes are electrically connected to each other (see [0100]-[0101]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 17 and 18 of U.S. Patent No. 11,075,192 (herein “‘192”) in view of Kawahara. 
Regarding claim 1, all of the limitations of the instant application are taught by the claims of ‘192 except for the aspects related to the lateral etching and contact surfaces. In the same field of endeavor, Kawahara teaches the remaining claimed limitations in substantially the same manner as set forth in the rejection of claim 1 above. 
Regarding claims 12 and 14, the limitations of the instant application are further taught by claims 17 and 18 of ‘192.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishimoto (US 2021/0408340) is cited for showing a process for forming an electrode of a light emitting device including a trench sidewall spacer (see Figs. 13A-B at least).
Pfeuffer (US 2015/0255692) is cited for showing a process for forming an electrode of an optoelectronic device including a trench sidewall spacer which is thinned (see Figs. 3F-G at least).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/2/2022